Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 1 of 22 Page ID #:1209




    1 BRAGAR EAGEL & SQUIRE, P.C.
    2 Melissa A. Fortunato (#319767)
       fortunato@bespc.com
    3 445 S. Figueroa Street, Suite 3100
    4 Los Angeles, CA 90071
      Tel: (213) 612-7222
    5
    6 Attorneys for Plaintiff
    7 [Additional Counsel on Signature Page]
    8                      UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
    9                           SOUTHERN DIVISION
   10                                              )
   11   JAMES CHOATE, individually and on          )
        behalf of all other similarly situated     )
   12                                              )
        stockholders, and derivatively on behalf       Case No. 8:20-cv-01904-JLS-KES
   13   of KUSHCO HOLDINGS, INC.,                  )
                                                   )
   14                      Plaintiff,                  VERIFIED FIRST AMENDED
                                                   )
                                                       STOCKHOLDER DERIVATIVE
   15         v.                                   )
                                                       AND CLASS ACTION
                                                   )
   16   NICHOLAS KOVACEVICH, ERIC                      COMPLAINT
                                                   )
        BAUM, BARBARA GOODSTEIN,                   )   JURY TRIAL DEMANDED
   17
        DONALD HUNTER, DALLAS                      )   (1) Breach of Fiduciary Duty – Direct
   18   IMBIMBO, and PETE KADENS,                  )   (2) Breach of Fiduciary Duty
   19                      Defendants,             )       – Derivative
                                                   )   (3) Declaratory Judgment
   20         and                                  )
   21   KUSHCO HOLDINGS, INC.,                     )
                                                   )
   22                      Nominal Defendant.      )
   23                                              )
   24 ///
   25 ///
   26 ///
   27 ///
   28 ///

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                         1
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 2 of 22 Page ID #:1210




    1           Plaintiff James Choate (“Plaintiff”), individually and on behalf of all other
    2 similarly situated stockholders of KushCo Holdings, Inc. (“KushCo” or the
    3 “Company”) and derivatively on behalf of KushCo, brings this Verified First
    4 Amended Stockholder Derivative and Class Action Complaint (“Complaint”) against
    5 the members of KushCo’s board of directors (the “Board”), namely: Nicholas
    6 Kovacevich        (“Kovacevich”),     Eric    Baum      (“Baum”),     Barbara    Goodstein
    7 (“Goodstein”), Donald Hunter (“Hunter”), Dallas Imbimbo (“Imbimbo”), and Pete
    8 Kadens (“Kadens”) (collectively, the “Individual Defendants”). Plaintiff’s allegations
    9 are based upon his knowledge as to facts concerning himself and otherwise upon
   10 information and belief, including the investigation conducted by his attorneys and a
   11 review of public information, including news reports, documents filed with the U.S.
   12 Securities and Exchange Commission (“SEC”), and court filings.
   13 I.        Introduction
   14           1.    Plaintiff brings this class and derivative action on behalf of himself, other
   15 KushCo stockholders, and the Company against the Board in connection with its
   16 implementation of, and issuance of shares of KushCo stock pursuant to, an invalid
   17 amendment of the KushCo Holdings, Inc. 2016 Stock Incentive Plan (the “2016
   18 Plan”). According to the Individual Defendants, at the annual meeting held on
   19 February 21, 2019 (the “2019 Annual Meeting”), stockholders approved an
   20 amendment which purported to increase the maximum number of shares authorized
   21 for issuance under the 2016 Plan by 3,000,000 shares (the “Purported Amendment”).
   22 However, stockholders did not actually approve the Purported Amendment under the
   23 Company’s applicable voting standard.
   24           2.    Article II, Section 8 of the then-operative Bylaws of Kush Bottles, Inc.
   25 (the Company’s “Bylaws”) 1 required that, unless the Company’s articles of
   26 incorporation or a statute provides otherwise, “the vote of the holders of a majority
   27
   28   1
            KushCo was previously known as Kush Bottles, Inc.
        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                                2
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 3 of 22 Page ID #:1211




    1 of the stock having voting power present in person or represented by proxy shall
    2 decide any question brought before such meeting” (the “Bylaws Standard”).
    3 (Emphasis added).
    4        3.     According to the Company’s interpretation of the Bylaws Standard,
    5 abstentions and so-called “broker non-votes”—i.e., shares present at a meeting and
    6 held in street name by a broker on behalf of a beneficial owner who did not provide
    7 instructions on how to vote the shares— are counted as votes against proposals
    8 submitted to votes at meetings of KuschCo’s stockholders. Specifically, in a proxy
    9 statement which KushCo filed with the SEC on January 8, 2020 (the “2020 Proxy”)
   10 pertaining to the annual meeting held on February 20, 2020 (the “2020 Annual
   11 Meeting”), the Company disclosed that the Bylaws Standard should be satisfied for
   12 proposals (other than a director election proposal) to carry. The 2020 Proxy further
   13 stated, under the Bylaws Standard, an abstention or a broker non-vote would “have
   14 the same effect as a vote against” proposals.
   15        4.     Notwithstanding the Bylaws Standard, Defendants asserted that only the
   16 affirmative vote of a majority of votes cast on the matter were required for the
   17 Purported Amendment to carry. Specifically, on December 28, 2018, the Company
   18 filed a proxy statement with the SEC pertaining to the 2019 Annual Meeting (the
   19 “2019 Proxy”) in which the Board solicited stockholders’ approval of the Purported
   20 Amendment. Therein, the Board incorrectly claimed that approval of the Purported
   21 Amendment “require[d] the affirmative vote of a majority of the votes cast at the
   22 Annual Meeting in person or by proxy”, and that abstentions and broker non-votes
   23 would “have no impact”. (2019 Proxy at 2).
   24        5.     After the Company held the vote, the Board counted stockholders’ votes
   25 under the incorrect “votes cast” standard erroneously explicated in the 2019 Proxy.
   26 After Plaintiff filed the initial complaint in this action, Defendants conceded in this
   27 Court that the Board tabulated stockholders’ votes on the proposal to approve the
   28 Purported Amendment pursuant to a less stringent “votes cast” standard, rather than

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                          3
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 4 of 22 Page ID #:1212




    1 the Bylaws Standard.
    2         6.     Based on this incorrect standard, the Board intentionally disregarded the
    3 actual effect of abstentions and broker non-votes, declared that the proposal to
    4 approve the Purported Amendment had carried, and subsequently awarded invalid
    5 equity grants. In deeming the Purported Amendment “approved” notwithstanding the
    6 objective failure of the vote, the Board ignored the will of KushCo stockholders and
    7 breached its members’ fiduciary duties.
    8         7.     Through this complaint, Plaintiff brings claims for breach of fiduciary
    9 duty and declaratory relief to void the Purported Amendment and otherwise remedy
   10 the harm resulting from Defendants’ knowingly false disclosure, wrongful tabulation
   11 of stockholders’ votes, and unlawful implementation of the Purported Amendment.
   12 II.     Jurisdiction
   13         8.     This Court has jurisdiction over this action pursuant to 28 U.S.C.
   14 § 1332(a). The matter in controversy exceeds $75,000.00, exclusive of interests and
   15 costs. Plaintiff is a citizen of Idaho and no defendant is a citizen of Idaho. This Court
   16 has supplemental jurisdiction over Plaintiff’s class claim and claim for declaratory
   17 relief, pursuant to 28 U.S.C. § 1367(a) because those claims are sufficiently related to
   18 Plaintiff’s derivative claim, over which this Court has original jurisdiction, that they
   19 form part of the same case or controversy under Article III of the United States
   20 Constitution.
   21         9.     This action is not a collusive one to confer jurisdiction on a court of the
   22 United States which it would not otherwise have.
   23         10.    Venue is proper in this district because nominal defendant KushCo is
   24 headquartered in this district.
   25 III.    Parties
   26         A.     Plaintiff
   27         11.    Plaintiff James Choate is, and has continuously been, a KushCo
   28 stockholder at all relevant times. Plaintiff is a citizen of the State of Idaho.

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                             4
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 5 of 22 Page ID #:1213




    1         B.    Defendants
    2         12.   Nominal Defendant KushCo Holdings, Inc. is a Nevada corporation
    3 which maintains its principal executive offices at 6261 Katella Ave Ste 250, Cypress,
    4 California, 90630. KushCo is a citizen of the State of Nevada and the State of
    5 California.
    6         13.   Defendant Nicholas Kovacevich is KushCo’s Chief Executive Officer
    7 (“CEO”) and Chairman of the Board (“Chairman”). Kovacevich served as Chief
    8 Operating Officer of the Company from December 2010 until August 29, 2014, at
    9 which time he was appointed CEO. Kovacevich has been a KushCo director since
   10 2010. Kovacevich is a citizen of the State of California.
   11         14.   Defendant Eric Baum has been a KushCo director since 2017. Baum is
   12 a citizen of the State of New York.
   13         15.   Defendant Barbara Goodstein has been a KushCo director since 2017.
   14 Goodstein is a citizen of the State of New York.
   15         16.   Defendant Donald Hunter has been a KushCo director since February 1,
   16 2018. Hunter is a citizen of the State of Massachusetts.
   17         17.   Defendant Dallas Imbimbo has been a KushCo director since 2010.
   18 Imbimbo previously served as Chairman from 2010 until November 2017, when
   19 Kovacevich became Chairman. Imbimbo is a citizen of the State of California.
   20         18.   Defendant Pete Kadens was appointed to KushCo’s Board effective as
   21 of June 1, 2020, after the Board increased its size from five to six directors on May
   22 28, 2020. Kadens is a citizen of the State of Illinois.
   23 IV.     Further Substantive Allegations
   24         A.    KushCo’s Bylaws and Stockholder Voting Standard.
   25         19.   KushCo was founded in 2010 and incorporated in the state of Nevada on
   26 February 26, 2014. In its most recent annual report, the Company described itself as
   27 “market[ing] and sell[ing] a wide variety of complementary products and services to
   28 customers operating in the regulated medical and recreational cannabis and

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                        5
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 6 of 22 Page ID #:1214




    1 cannabidiol (CBD) industries.” These products and services “include packaging
    2 products, vape hardware, hydrocarbons and solvents, natural products, stainless steel
    3 tanks, custom branded anti-counterfeit and authentication labels, processing supplies,
    4 accessories, branding solutions, and retail services focused on CBD mass distribution,
    5 industry education and compliance.”
    6         20.    On March 7, 2014, the Board, as it was then constituted, approved the
    7 Bylaws by unanimous written consent, as attested by Imbimbo in the certificate
    8 attached to the Bylaws.
    9         21.    Article II, Section 8 of the Bylaws, pertaining to voting at meetings of
   10 stockholders, provided in relevant part:
   11         When a quorum is present or represented at any meeting, the vote of the
              holders of a majority of the stock having voting power present in person
   12
              or represented by proxy shall decide any question brought before such
   13         meeting, unless the question is one upon which by express provision of
              the statutes or of the articles of incorporation a different vote is required
   14
              in which case such express provision shall govern and control the
   15         decision of such question. Every stockholder of record of the
              corporation shall be entitled at each meeting of stockholders to one vote
   16
              for each share of stock standing in his name on the books of the
   17         corporation.
   18 (Emphasis added).
   19         22.    This standard required that abstentions and broker non-votes 2 be
   20 afforded the same effect as votes against a proposal, as such shares were included in
   21 calculating the voting power present in person or represented by proxy at a meeting
   22
   23   2
         A broker non-vote occurs in connection with shares held by a broker “in street name”
        for a beneficial holder – i.e., the stockholder’s stock is held beneficially by a broker.
   24   To vote shares held in street name, a stockholder instructs the broker how to the vote
   25   the voting power of the shares. Such instructions may include voting for the proposal,
        voting against the proposal, or abstaining from the vote. When a stockholder does not
   26   give voting instructions, the broker has authority to vote the shares using their
   27   discretion on “routine” proposals. With respect to “non-routine” proposals, the broker
        has no such authority and records a “broker non-vote” if the stockholder has not
   28   provided voting instructions.
        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                              6
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 7 of 22 Page ID #:1215




    1 and were not votes for a proposal.
    2          23.   Indeed, the Board confirmed as much the year after the 2019 Annual
    3 Meeting. In the 2020 Proxy, the Board solicited stockholder approval of a proposal to
    4 amend the 2016 Plan to increase the maximum number of shares authorized for
    5 issuance thereunder by 10,000,000 shares (the “2020 Proposal”). The Board correctly
    6 acknowledged that approval of the 2020 Proposal “require[d] the affirmative vote of
    7 a majority of the shares having voting power present or represented by proxy at the
    8 Annual Meeting.” (2020 Proxy at 2 (using the language in KushCo’s Bylaws)). Next,
    9 the Board described the correct treatment of “Votes Abstained” and “Broker Non-
   10 Votes”:
   11
               Any shares present in person or represented by proxy at the Annual
   12          Meeting but not voted (whether by abstention, broker non-vote or
   13          otherwise) will have the same effect as a vote against [the proposal].

   14 (Id.).
   15          24.   In a Form 8-K Current Report which KushCo filed with the SEC on
   16 February 24, 2020 (the “February 2020 8-K”) to announce the results of votes on the
   17 proposals submitted to stockholders at the 2020 Annual Meeting, the Company
   18 reported that the 2020 Proposal “was not approved due to the inclusion of broker non-
   19 votes” based on the following results:
   20       Votes For     Votes Against        Votes Abstained      Broker Non-Votes
   21       18,875,537     3,721,638               216,274             45,200,432

   22          25.   The Bylaws Standard, set forth in Article II, Section 8 of the Bylaws,
   23 was in force at the time of both the 2019 Annual Meeting, when the Board solicited
   24 approval of the Purported Amendment, and the 2020 Annual Meeting. 3
   25
       In fact, until the Company amended its Bylaws on July 6, 2020, it held three annual
        3
   26 meetings of KushCo stockholders in 2018, 2019, and 2020, and the only time it
   27 disclosed the actual Bylaws Standard was in 2020. The Company disclosed the
      incorrect “votes cast” standard before the 2018 annual meeting of stockholders, just
   28 as it did in the 2019 Proxy filed before the 2019 Annual Meeting.

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                        7
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 8 of 22 Page ID #:1216




    1          B.    The Board Seeks Stockholder Approval of the
                     Purported Amendment.
    2
    3          26.   On December 28, 2018, the Company filed the 2019 Proxy with the SEC.
    4 In the Proxy, the Board solicited stockholder approval of the Purported Amendment
    5 at the 2019 Annual Meeting (the “2019 Proposal”). Notwithstanding the voting
    6 standard mandated by the Company’s Bylaws, the Board erroneously told
    7 stockholders that approval of the 2019 Proposal “require[d] the affirmative vote of a
    8 majority of the votes cast at the Annual Meeting in person or by proxy.” (2019 Proxy
    9 at 2).
   10          27.   On February 22, 2019, the Company filed a Form 8-K Current Report
   11 (the “February 2019 8-K”) with the SEC in which the Company announced that “[t]he
   12 amendment to the Company’s 2016 Stock Incentive Plan to increase the maximum
   13 number of shares authorized for issuance thereunder by 3,000,000 shares [i.e., the
   14 Purported Amendment] was approved.”
   15          28.   In the February 2019 8-K, the Company announced the voting results
   16 that supposedly resulted in approval of the 2019 Proposal:
   17     Votes For        Votes Against      Votes Abstained       Broker Non-Votes
   18     32,468,450        1,190,522             149,871              33,594,664
   19          29.   In subsequent filings with the SEC, the Company has disclosed that the
   20 limit on the number of shares authorized for issuance under the 2019 Plan was
   21 purportedly increased to 18,000,000 as a result of the Purported Amendment.
   22          C.    KushCo’s Stockholders Rejected the Purported Amendment.
   23          30.   The foregoing results, however, make clear that KushCo’s stockholders
   24 did not approve the 2019 Proposal to adopt the Purported Amendment.
   25          31.   Per the Company’s Bylaws—as confirmed in disclosures in the 2020
   26 Proxy the following year—shares that are voted as “Votes For”, “Votes Against”,
   27 “Votes Abstained”, and “Broker Non-Votes” are all included in determining whether
   28 a proposal carries, such that “Votes Against”, “Votes Abstained”, and “Broker Non-

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                        8
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 9 of 22 Page ID #:1217




    1 Votes” all should have counted as votes against the 2019 Proposal.
    2        32.    As such, when the stockholder vote is correctly counted pursuant to the
    3 Bylaws Standard, the summation of 34,935,057 “Votes Against”, “Votes Abstained”,
    4 and “Broker Non-Votes” was greater than the 32,935,450 “Votes For” the Purported
    5 Amendment.
    6        33.    When the Board calculated the stockholder vote, it appears that its
    7 members only looked at “Votes For” and “Votes Against” the Purported Amendment.
    8 This incorrect “votes cast” standard is inconsistent with and violates the Company’s
    9 Bylaws.
   10        34.    The Board recognized as much when tabulating the results of the failed
   11 attempt to amend the 2016 Plan through the 2020 Proposal. Unfortunately, when
   12 issuing the 2020 Proxy, the Board members did not see fit to correct the false
   13 statements they had made in the 2019 Proxy or inform stockholders that the Purported
   14 Amendment had never actually been approved.
   15        35.    Indeed, the Board has since admitted that its members tabulated
   16 stockholders’ votes on the 2019 Proposal to approve the Purported Amendment under
   17 the incorrect “votes cast” standard set forth in the 2019 Proxy. Specifically, in a
   18 document filed in this action, Defendants conceded that “[t]he 2019 Proxy accurately
   19 disclosed the standard by which KushCo would count stockholder votes ‘for’ and
   20 ‘against’ the proposed amendment, and the votes were counted according to that
   21 disclosed standard.” (Dkt. No. 29 at 4-5). In other words, the Board members have
   22 unambiguously acknowledged that they intentionally did not count stockholders’
   23 votes as required by the standard set forth in the Bylaws.
   24        D.     The Board Amends the Bylaws and Keeps Material Information
   25               from Stockholders to Force through a Share Increase Proposal.
   26        36.    Having failed to garner stockholder approval of an increase in the
   27 number of shares authorized under the 2016 Plan through proposals requiring
   28 approval under the voting standard set forth in the Bylaws the previous two years, the

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                         9
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 10 of 22 Page ID #:1218




    1 Board knew they would likely be unsuccessful if they proceeded with a third such
    2 vote. The Board thus took a different tack, namely: to change the Bylaws before trying
    3 again.
    4          37.   On July 9, 2020, the Company filed with the SEC a Form 10-Q quarterly
    5 report, wherein the Defendants disclosed that “On July 6, 2020, the Company’s Board
    6 of Directors approved the Company’s Amended and Restated Bylaws” (the “New
    7 Bylaws”), “effective immediately[,] . . . to, among other things[,] . . . change the
    8 voting standard for matters presented for a vote of the Company’s stockholders (other
    9 than the election of directors which remains a plurality vote) from the affirmative vote
   10 of the holders of a majority of the stock having voting power present in person or
   11 represented by proxy at the meeting to the affirmative vote of a majority of the votes
   12 cast by the stockholders at the meeting and entitled to vote on the subject matter”. A
   13 blackline of the New Bylaws, showing changes made from the previous Bylaws, was
   14 appended to this filing. This appendix showed the changes to Article II, Section 8,
   15 which set forth the voting standard operative for matters other than the election of
   16 directors presented for a vote of KushCo’s stockholders:
   17
   18
   19
   20
   21
   22
   23
   24
   25          38.   Next, KushCo filed with the SEC a Schedule 14A Definitive Proxy on
   26 December 28, 2020 (the “2021 Proxy”), through which the Board solicited
   27 stockholder approval of another amendment to the 2016 Plan, which was functionally
   28 identical to the rejected 2020 Proposal to authorize an additional 10,000,000 shares

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                       10
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 11 of 22 Page ID #:1219




    1 under the 2016 Plan. Specifically, the Board solicited “approval of an amendment to
    2 the Company’s 2016 Stock Incentive Plan to increase the maximum number of shares
    3 authorized for issuance thereunder by 10,000,000 shares to 28,000,000 shares” (the
    4 “2021 Proposal”) at the annual meeting of stockholders to be held on January 28,
    5 2021 (the “2021 Annual Meeting”).
    6          39.   The 2021 Proxy was materially omissive because it did not disclose the
    7 Board’s inconsistent tabulation of stockholders’ votes on the 2019 and 2020
    8 Proposals, the subsequent adoption by the Board of the New Bylaws and how that
    9 might alter the impact on stockholders’ votes, and the true reasons for—or
   10 consequences of failure to approve—the 2021 Proposal. In addition, every disclosure
   11 in the 2021 Proxy with respect to the total number of shares authorized to be awarded
   12 under the 2016 Plan was erroneous as such disclosures were based on the invalidly
   13 “approved” Purported Amendment.
   14          40.   On January 29, 2021, KushCo filed a Form 8-K Current Report with the
   15 SEC in which it disclosed the following:
   16          The Amendment to increase the maximum number of shares authorized
               for issuance under the Plan by 10,000,000 shares to 28,000,000 shares
   17
               was approved. The results of the vote were as follows:
   18
               Votes For Votes Against       Votes Abstained     Broker Non-Votes
   19
               25,048,155 6,502,633              608,943            40,334,850
   20
   21          41.   Through mistabulation of stockholders’ votes on the 2019 Proposal and
   22 submission of the 2021 Proposal to stockholders based on the materially omissive
   23 2021 Proxy, Defendants have thus claimed to have increased the number of shares
   24 authorized under the 2016 Plan from 15,000,000 to 28,000,000. KushCo’s executive
   25 officers and directors owned approximately 20 million shares as of the record date,
   26 which they presumably voted for the 2021 Proposal. 4
   27
   28
        4
            As of December 21, 2020, KushCo’s executive officers and directors held

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                    11
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 12 of 22 Page ID #:1220




    1            E.     Defendants Have Issued Invalid Equity Awards.
    2            42.    Despite the objective failure of the Purported Amendment, the Individual
    3 Defendants proceeded as if the Purported Amendment had carried and made use of
    4 the “additional” 3 million shares supposedly added to the 2016 Plan by issuing
    5 themselves and others stock awards covering at least 2,312,811 5 KushCo shares of
    6 stock.
    7            43.    Among other awards, the Board members issued the following invalid
    8 awards to themselves and others at KushCo:
    9                                                           Type of        Number of
   10           Name               Title          Date          Equity       Shares Covered
                                                                Award         by the Award
   11       Rodrigo de       Chief Operating                 Restricted
                                               10/30/2020                   110,189
   12       Oliveira         Officer                         Stock Unit
            Stephen          Chief Financial                 Restricted
   13                                          10/30/2020                   86,148
            Christoffersen   Officer                         Stock Unit
   14       Nicholas         CEO and                         Restricted
                                               10/30/2020                   120,207
            Kovacevich       Chairman                        Stock Unit
   15       Rodrigo de       Chief Operating                 Restricted
                                               10/20/2020                   33,111
   16       Oliveira         Officer                         Stock Unit
            Stephen          Chief Financial                 Restricted
   17                                          10/20/2020                   41,406
            Christoffersen   Officer                         Stock Unit
   18       Nicholas         CEO and                         Restricted
                                               10/20/2020                   225,394
            Kovacevich       Chairman                        Stock Unit
   19                                                        Stock
            Eric Baum        Director          6/17/2020                    33,750
   20                                                        Options
            Donald H.                                        Stock
   21                        Director          6/17/2020                    36,250
            Hunter                                           Options
   22       Peter A.                                         Stock
                             Director          6/17/2020                    12,500
            Kadens                                           Options
   23
   24
      23,582,276 shares, including 42,857 shares issuable pursuant to stock warrants
   25
      exercisable within 60 days of the record date, 2,920,739 shares issuable pursuant to
   26 options exercisable within 60 days of the record date, and 522,894 restricted shares.
   27  According to the 2021 Proxy, as of December 24, 2020, there were 687,189 shares
        5

      purportedly remaining available for future awards under the 2016 Plan – erroneously
   28 assuming that the Purported Amendment was properly adopted.

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                         12
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 13 of 22 Page ID #:1221




    1                                                     Type of       Number of
    2        Name             Title          Date         Equity      Shares Covered
                                                          Award        by the Award
    3   Barbara                                        Stock
                         Director          6/17/2020                  33,750
    4   Goodstein                                      Options
        Dallas                                         Stock
    5                    Director          6/17/2020                  12,500
        Imbimbo                                        Options
    6   Peter A.                                       Restricted
                         Director          6/1/2020                   95,502
        Kadens                                         Stock Unit
    7                                                  Performance
        Rodrigo de       Chief Operating
    8                                    4/24/2020     Restricted     75,000*
        Oliveira         Officer
                                                       Stock Unit
    9                                                  Performance
        Stephen          Chief Financial
   10                                      4/24/2020   Restricted     40,000*
        Christoffersen   Officer
                                                       Stock Unit
   11                                                  Performance
        Nicholas         CEO and
   12                                      4/24/2020   Restricted     125,000*
        Kovacevich       Chairman
                                                       Stock Unit
   13                                                  Performance
        Rodrigo de       Chief Operating
   14                                    4/24/2020     Stock          267,500*
        Oliveira         Officer
                                                       Options
   15
                                                       Performance
        Stephen          Chief Financial
   16                                      4/24/2020   Stock          233,500*
        Christoffersen   Officer
                                                       Options
   17
                                                       Performance
        Nicholas         CEO and
   18                                      4/24/2020   Stock          370,000*
        Kovacevich       Chairman
                                                       Options
   19
        Dallas                                         Restricted
                         Director          1/15/2020                  43,604
   20   Imbimbo                                        Stock Unit
   21   Donald H.                                      Restricted
                         Director          1/15/2020                  43,604
        Hunter                                         Stock Unit
   22                                                  Restricted
        Eric Baum        Director          1/15/2020                  43,604
   23                                                  Stock Unit
        Barbara                                        Restricted
   24                    Director          1/15/2020                  43,604
        Goodstein                                      Stock Unit
   25   Rodrigo de       Chief Operating               Restricted
                                         1/15/2020                    40,698
        Oliveira         Officer                       Stock Unit
   26   Jason            Chief Revenue                 Restricted
                                         1/15/2020                    49,419
   27   Vegotsky         Officer                       Stock Unit
        Christopher      Chief Financial               Restricted
   28                                    1/15/2020                    40,698
        Tedford          Officer                       Stock Unit
        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                 13
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 14 of 22 Page ID #:1222




    1                                                      Type of        Number of
    2        Name             Title           Date         Equity       Shares Covered
                                                           Award         by the Award
    3   Nicholas         CEO and                        Restricted
                                           1/15/2020                    58,140
    4   Kovacevich       Chairman                       Stock Unit
        Rodrigo de       Chief Operating                Restricted
    5                                      12/2/2019                    33,139
        Oliveira         Officer                        Stock
    6   Jason            Chief Revenue                  Restricted
                                           12/2/2019                    33,139
        Vegotsky         Officer                        Stock
    7   Christopher      Chief Financial                Restricted
                                           12/2/2019                    15,769
    8   Tedford          Officer                        Stock
        Nicholas         CEO and                        Restricted
    9                                      12/2/2019                    43,604
        Kovacevich       Chairman                       Stock
   10   Christopher      Chief Financial                Stock
                                           3/1/2019                     100,000
        Tedford          Officer                        Options
   11   Jason            Chief Revenue                  Restricted
                                           3/1/2019                     75,000
   12   Vegotsky         Officer                        Stock
        Jason            Chief Revenue                  Stock
   13                                      3/1/2019                     250,000
        Vegotsky         Officer                        Options
   14   Rodrigo de       Chief Operating                Stock
                                           3/1/2019                     100,000
        Oliveira         Officer                        Options
   15
                                                              Total = 2,965,729
   16
   17 * These numbers represent restricted stock units and options that were granted on
      April 24, 2020 and vested on January 14, 2021 based on satisfaction of performance
   18
      criteria for the fiscal year ended August 31, 2020. It is unknown how many more
   19 shares covered by these awards will vest based on performance in subsequent fiscal
      years.
   20
   21        44.    Because the Purported Amendment was not approved by KushCo’s
   22 stockholders and the 2021 Proposal was predicated on materially omissive
   23 disclosures, each of the above awards was issued in violation of the 2016 Plan.
   24 V.     Class Action Allegations
   25        45.    Plaintiff, a stockholder in the Company, brings this action as a class
   26 action pursuant to Federal Rule of Civil Procedure 23 on behalf of all similarly
   27 situated KushCo stockholders (the “Class”). Excluded from the Class are the
   28 Defendants named herein and any person, firm, trust, corporation, or other entity

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                   14
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 15 of 22 Page ID #:1223




    1 related to or affiliated with any Defendant.
    2         46.    This action is properly maintainable as a class action.
    3         47.    The Class is so numerous that joinder of all members is impracticable.
    4 As of January 8, 2021, there were 132,142,375 outstanding shares of KushCo
    5 common stock.
    6         48.    There are questions of law and fact which are common to the Class,
    7 including, inter alia, whether:
    8                   a. Whether the Individual Defendants breached their fiduciary duties
    9                      to KushCo stockholders;
   10                   b. Whether Defendants violated the Company’s Bylaws by
   11                      miscounting votes on the Purported Amendment;
   12                   c. Whether the 2021 Proxy omitted information material to
   13                      stockholders’ votes on the 2021 Proposal; and
   14                   d. Whether Plaintiff and the other members of the Class are entitled
   15                      to declaratory relief.
   16         49.    Plaintiff is committed to prosecuting this action, is an adequate
   17 representative of the Class, and has retained competent counsel experienced in
   18 litigation of this nature.
   19         50.    Plaintiff’s claims are typical of those of the other members of the Class.
   20         51.   Plaintiff has no interests that are adverse to the Class.
   21         52.   Defendants’ actions have affected Plaintiff and all other Class members
   22 alike, such that injunctive and/or corresponding declaratory relief with respect to the
   23 entire Class is appropriate.
   24         53.   The prosecution of separate actions by individual members of the Class
   25 would create the risk of inconsistent or varying adjudications for individual members
   26 of the Class, which may as a practical matter be dispositive of the interests of the other
   27 members not parties to the adjudications or substantially impair or impede other
   28 members’ ability to protect their interests. Litigation of separate actions would also

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                         15
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 16 of 22 Page ID #:1224




    1 create the risk of establishing incompatible standards of conduct for the party
    2 opposing the Class.
    3        54.    Plaintiff anticipates that there will be no difficulty in the management of
    4 this litigation. A class action is superior to other available methods for the fair and
    5 efficient adjudication of this controversy, and common questions of law and fact
    6 predominate over individual inquiries.
    7 VI.    Demand Futility Allegations
    8        55.    Plaintiff has not made a demand on the Board to institute this action
    9 against Defendants because, for the reasons detailed herein, any such demand would
   10 have been futile.
   11        56.    At the time this action was filed, KushCo’s Board was comprised of
   12 Kovacevich, Baum, Goodstein, Hunter, Kadens, and Imbimbo.
   13        57.    Demand is excused because each of the Individual Defendants faces a
   14 substantial likelihood of liability for breaching their fiduciary duties to KushCo
   15 stockholders.
   16        58.    Each member of the Board owes KushCo stockholders the utmost
   17 fiduciary duty of loyalty. In violation of this duty, the members of the Board caused
   18 the Company to disseminate disclosures in the 2019 Proxy concerning the voting
   19 threshold necessary for approval of the 2019 Proposal which they knew were false
   20 and misleading. Thereafter, with knowledge that they were proceeding under the
   21 incorrect standard, the Board wrongly tabulated the results of stockholders’ vote on
   22 the 2019 Proposal, declared that the 2019 Proposal had been approved when it had
   23 not, and proceeded to issue equity awards covering shares supposedly “authorized”
   24 by the Purported Amendment.
   25        59.    The Board again breached its members’ duty of loyalty by issuing the
   26 materially omissive 2021 Proxy, thereby keeping KushCo stockholders in the dark
   27 concerning facts necessary for an informed vote on the 2021 Proposal.
   28        60.    Because such breaches cannot be indemnified by the Company, the

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                        16
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 17 of 22 Page ID #:1225




    1 Individual Defendants face a substantial likelihood of liability for their misconduct
    2 and therefore as a matter of law cannot consider any stockholder demand that the
    3 Board to take action in an independent and disinterested fashion. Accordingly,
    4 demand is futile as to the entire Board.
    5         61.   Demand is also futile as to the entire Board because the Individual
    6 Defendants received equity awards covering shares supposedly “authorized” by the
    7 Purported Amendment. Each member of the Board is therefore personally interested
    8 in the subject matter of this Complaint and as a result is incapable as a matter of law
    9 of considering any stockholder demand requiring the Board to take action in an
   10 independent and disinterested fashion. For this additional reason, demand is futile as
   11 to the entire Board.
   12 VII. Claims for Relief
   13                                      COUNT I
                               BREACH OF FIDUCIARY DUTY
   14                    (Direct Claim against the Individual Defendants)
   15         62.   Plaintiff realleges each allegation pleaded above.
   16         63.   The Individual Defendants owe fiduciary duties to KushCo stockholders,
   17 including the duties of care, disclosure, good faith, and loyalty.
   18         64.   By virtue of their positions as directors and/or officers of KushCo and/or
   19 their exercise of control and ownership over the business and corporate affairs of the
   20 Company, the Individual Defendants have, and at all relevant times had, the power to
   21 control and influence and did control and influence and cause the Company to engage
   22 in the practices complained of herein. Each Individual Defendant was required to
   23 cause the Company to accurately count stockholders’ votes and comply with the
   24 Company’s Bylaws. Each Individual Defendant was likewise dutybound to disclose
   25 all facts material to informed voting on matters submitted to KushCo stockholders for
   26 their approval.
   27         65.   The Individual Defendants failed to fulfill their fiduciary duties by
   28 purposefully mistabulating the vote on the 2019 Proposal under an incorrect voting

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                       17
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 18 of 22 Page ID #:1226




    1 standard and acting as if the stockholders had voted to approve the Purported
    2 Amendment when, in fact, they did not.
    3         66.   The Individual Defendants failed to fulfill their fiduciary duties by
    4 intentionally omitting material information from the 2021 Proxy when soliciting
    5 stockholder approval of the 2021 Proposal. These facts, which were known to the
    6 Board by dint of, among other things, this litigation, included the Board’s inconsistent
    7 tabulation of stockholders’ votes on the 2019 and 2020 Proposals, the subsequent
    8 adoption by the Board of the New Bylaws and how that might alter the impact on
    9 stockholders’ votes, and the true reasons for—or consequences of failure to
   10 approve—the 2021 Proposal.
   11         67.   As a result of these actions of the members of the Board, Plaintiff and
   12 the members of the Class have been and will be injured.
   13         68.   Plaintiff has no adequate remedy at law.
   14                                      COUNT II
                                BREACH OF FIDUCIARY DUTY
   15                  (Derivative Claim against the Individual Defendants)
   16         69.   Plaintiff realleges each allegation pleaded above.
   17         70.   The Individual Defendants owe fiduciary duties to KushCo, including
   18 the duties of care, disclosure, good faith, and loyalty.
   19         71.   By virtue of their positions as directors and/or officers of KushCo and/or
   20 their exercise of control and ownership over the business and corporate affairs of the
   21 Company, the Individual Defendants have, and at all relevant times had, the power to
   22 control and influence and did control and influence and cause the Company to engage
   23 in the practices complained of herein. Each Individual Defendant was required to
   24 comply with the terms of the Company’s 2016 Plan when issuing equity awards.
   25 Notwithstanding the foregoing, the Individuals Defendants caused the Company to
   26 issue invalid equity awards that were not authorized under the 2016 Plan because the
   27 Purported Amendment was never approved by KushCo’s stockholders.
   28         72.   The Individual Defendants failed to fulfill their fiduciary duties by

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                       18
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 19 of 22 Page ID #:1227




    1 intentionally issuing such equity awards contrary to the 2016 Plan.
    2        73.    As a result of these actions of the Individual Defendants, the Company
    3 has been harmed.
    4        74.    The Company has no adequate remedy at law.
    5                                     COUNT III
                                   DECLARATORY RELIEF
    6                         (Direct Claim against All Defendants)
    7        75.    Plaintiff incorporates by reference and realleges each allegation set forth
    8 above.
    9        76.    The facts and circumstances pleaded herein have given rise to an actual
   10 controversy which currently exists between Plaintiff, on one hand, and Defendants,
   11 on the other hand, concerning their respective rights and duties under Nevada law.
   12        77.    By improperly counting Class members’ votes on the 2019 Proposal, the
   13 members of the Board violated the Company’s Bylaws and held out the Purported
   14 Amendment as approved when no such approval was ever secured.
   15        78.    By issuing the materially omissive 2021 Proxy when soliciting
   16 stockholders’ approval of the 2021 Proposal, the Board denied KushCo stockholders
   17 the ability to cast an informed vote.
   18        79.    Plaintiff desires a judicial determination and declaration that the
   19 Purported Amendment is void because it was not approved by KushCo stockholders.
   20        80.    Plaintiff desires a judicial determination and declaration that any actions
   21 taken as a consequence of the stockholders’ purported approval of the 2021 Proposal
   22 are void because the stockholders were denied their right to cast an informed vote
   23 because they were not provided with information material to their vote.
   24        81.    These judicial declarations are necessary and appropriate at this time
   25 under the circumstances so that KushCo stockholders’ voting rights may be protected
   26 and no further equity awards issue under any purported increase in the number of
   27 shares authorized under the 2016 Plan.
   28

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                        19
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 20 of 22 Page ID #:1228




    1 VIII. PRAYER FOR RELIEF
    2     WHEREFORE, Plaintiff requests entry of an order:
    3     A.    Declaring that the Purported Amendment was not approved by stockholders
    4           and is therefore void;
    5     B.    Declaring that any equity awards granted under the 2016 Plan that cover
    6           shares in excess of the 15 million shares authorized thereunder are void;
    7     C.    Declaring that any actions taken pursuant to the purported approval of the
    8           2021 Proposal are void;
    9     D.    Enjoining future votes on equity incentive plan amendments where
   10           complete disclosure of material information is not made prior to the vote;
   11     E.    Enjoining future grants of equity awards until any amendment to increase
   12           the maximum number of shares authorized for issuance under the 2016 Plan
   13           from 15 million shares, or any new equity incentive plan, is properly
   14           approved by KushCo stockholders;
   15     F.    Finding the Individual Defendants liable for breaching their fiduciary
   16           duties;
   17     G.    Certifying the proposed Class and awarding its members compensatory
   18           damages, together with pre- and post-judgment interest;
   19     H.    Awarding Plaintiff the costs and disbursements of this action, including
   20           attorneys, accountants, and experts’ fees; and
   21     I.    Awarding such other and further relief as is just and equitable.
   22
   23
   24
   25
   26
   27
   28

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                                       20
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 21 of 22 Page ID #:1229




    1 Dated: February 26, 2021                  Respectfully submitted,
    2                                           BRAGAR EAGEL & SQUIRE, P.C.
    3 OF COUNSEL:                               /s/ Melissa A. Fortunato
    4 FIELDS KUPKA & SHUKUROV LLP               Melissa A. Fortunato (#319767)
      Christopher J. Kupka                        fortunato@bespc.com
    5                                           445 S. Figueroa Street, Suite 3100
         ckupka@fksfirm.com
    6 1441 Broadway, 6th Floor #6161            Los Angeles, CA 90071
      New York, NY 10018                        Tel: (213) 612-7222
    7
      (T) 212.231.1500
    8 (F) 646.851.0076                          CROWELL LAW FIRM
                                                Joshua L. Crowell (#295411)
    9                                             joshua@jlcrowell.com
   10                                           350 South Grand Avenue
                                                Suite 150
   11                                           Los Angeles, CA 90037
   12
                                                Attorneys for Plaintiff
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        VERIFIED FIRST AMENDED STOCKHOLDER DERIVATIVE AND CLASS ACTION COMPLAINT
        Case No. 8:20-cv-01904-JLS-KES                                               21
Case 8:20-cv-01904-JLS-KES Document 45 Filed 02/26/21 Page 22 of 22 Page ID #:1230



                                            VERIFICATION

          I, James Choate, hereby verify that I have authorized the filing of the attached Verified

   First Amended Stockholder Derivative and Class Action Complaint, that I have reviewed the

   Verified First Amended Stockholder Derivative and Class Action Complaint and that the facts

   therein are true and correct to the best of my knowledge, information and belief. I declare under

   penalty of perjury that the foregoing is true and correct.



   February
              24th, 2021                                        James Choate III (Feb 24, 2021 07:48 MST)

                                                                 James Choate
